 
Exhibit 10.1
 
SIXTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This Sixth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of January 17, 2017, to be effective as of December 28, 2016, by
and among Silicon Valley Bank (“Bank”), Relm Wireless Corporation, a Nevada
corporation (“Relm Wireless”), and Relm Communications, Inc., a Florida
corporation (“Relm Communications” and together with Relm Wireless, individually
and collectively, jointly and severally, “Borrower”) whose address is 7100
Technology Drive, West Melbourne, Florida 32904.
Recitals
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of October 23, 2008 (as the same has been and may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
C.           Borrower has requested that Bank amend the Loan Agreement to (i)
extend the maturity date, and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.
D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2. Amendments to Loan Agreement.
2.1 Section 2.3 (Payment of Interest on the Credit Extensions). Section 2.3(a)
is amended in its entirety and replaced with the following:
(a)           Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus one-quarter of one percent (0.25%),
which interest shall be payable monthly in accordance with Section 2.3(f) below.
Accrued interest on amounts outstanding under the Revolving Line shall be
payable monthly.
 

 
 
 
2.2 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).
“Revolving Line” is an Advance or Advances in an aggregate amount of up to One
Million Dollars ($1,000,000).
“Revolving Line Maturity Date” is December 27, 2017.
2.3 Section 13 (Definitions). Clause (i) of the defined term “Permitted
Distributions” is amended in its entirety and replaced with the following:
(i)           dividends to the shareholder of Relm Wireless not to exceed Five
Million Dollars ($5,000,000) in the aggregate in any twelve month period so long
as an Event of Default does not exist at the time of such dividend and would not
exist after giving effect to such dividend.
3. Limitation of Amendments.
3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 

 
 
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
4.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material law or regulation
binding on or affecting Borrower, (b) any material contractual restriction with
a Person binding on Borrower, (c) any order, judgment or decree of any court or
other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (d) the organizational documents of Borrower;
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7. Effectiveness. This Amendment shall be deemed effective as of December 28,
2016, upon (a) the due execution and delivery to Bank of this Amendment by each
party hereto, (b) Borrower’s payment of a facility fee in an amount equal to Two
Thousand Five Hundred Dollars ($2,500), and (c) payment of Bank’s legal fees and
expenses in connection with the negotiation and preparation of this Amendment.
[Signature page follows.]
 

 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BANK
BORROWER
 
Silicon Valley Bank
 
 
By:  /s/ Thomas Armstrong
Name: Thomas Armstrong
Title:  Director
 
Relm Wireless Corporation
 
 
By:  /s/ William P. Kelly
Name: William P. Kelly
Title:  EVP & CFO
 
 
 
Relm Communications, Inc.
 
 
By: /s/ William P. Kelly
Name: William P. Kelly
Title:  EVP & CFO

 
 
 [Signature Page to Sixth Amendment to Loan and Security Agreement]
